SANBORN, Circuit Judge
(dissenting). I concur in the statement of the rules of law made by the majority in the foregoing opinion, but am unable to agree to the conclusion they reach, because the evidence has convinced my mind that Mrs. Unkle, an ignorant woman of weak will, without experience in business affairs, was, by the threats, persistent influence and importunities, and by the misrepresentations as to the value of her property, the character of her attorney, and other influential matters, inequitably coerced to part with and defrauded out of her valuable property.
On Motion to Amend Opinion and Decree.
Paul A. Ewert, of Joplin, Mo., for appellants.
O. R. Cravens, of TXTeosho, Mo., for appellees.
PER CURIAM.
Counsel for appellants have filed a motion to amend the opinion and decree of the court in this cause. He seems to be under the impression that the finding of the trial judge, which was affirmed by this court, is that the deed originally executed by the appellees was absolutely void.
[14] It is true that the learned trial judge in his finding states that •the deed was void for want of consideration and the manner in which it was secured, and, as no appeal was taken by the defendants, we did not deem it necessary to pass upon that question. While the lan*41guage used by the trial judge was that the deed was void, what was actually meant by him -was that it was voidable. The word “void” is often used by legislators,' courts, lawyers, and laymen, when its true meaning is “voidable.” In Weeks v. Bridgeman, 159 U. S. 541, 547, 16 Sup. Ct. 72, 74 (40 L. Ed. 253), it was said:
“It is rarely that things are wholly void, and without force and effect as to all persons and for all purposes, and incapable of being made otherwise. Things are voidable, which are valid and effectual until they are voided by some act; while things are often said to be void which are without validity until confirmed.”
The same rule was recognized by this court in Ramsay v. Crevlin, 254 Fed. 813, 817, 166 C. C. A. 259, and Walker v. Arkansas National Bank, 256 Fed. 1, 3, 167 C. C. A. 273.
[15] The deed of the plaintiffs was clearly good as against every one, including the grantors, until set aside by a decree of a court of competent jurisdiction. The plaintiffs Sled their original bill in this cause to set that deed aside, but shortly thereafter, for á valuable consideration, and with full knowledge of all the facts, as was found by the trial judge and afSrméd by us, ratified the deed and directed the dismissal of the suit. The effect of this act of theirs made the deed! as effective from the date of its execution and delivery as if no action to set it aside had ever been instituted. The rights of the defendant under the deed are those acquired when the deed was delivered.